Citation Nr: 1520988	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  14-19 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to July 6, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 6, 2010, for the grant of a total disability evaluation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel








INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from December 1948 to November 1951.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Pursuant to an October 2013 Board decision, the RO granted an increase of the Veteran's PTSD disability evaluation to 70 percent, and entitlement to TDIU, both effective July 6, 2010.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

The issue of entitlement to an effective date prior to July 6, 2010, for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The first evidence of record indicating that the Veteran filed a claim for service connection for PTSD was received by VA on July 6, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to July 6, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (2014); 38 C.F.R. §§ 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that an effective date prior to July 6, 2010, should be assigned for the grant of service connection for PTSD, since he first began experiencing nightmares in 1952 and was diagnosed with depression in 1990.

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155 , any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim. Such an informal claim must identify the benefit sought.  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the Veteran does not dispute that a claim for service connection for PTSD was received by the RO on July 6, 2010.  Careful review of the evidence does not show, nor does the Veteran contend, that he filed either a formal or informal claim prior to that date.  Rather, the Veteran argues that he should be awarded service connection for PTSD prior to July 6, 2010, as he began experiencing nightmares related to PTSD in 1952 and was diagnosed with depression, a symptom of PTSD, in 1990.  However, the Board is constrained by the laws and regulations made by Congress regarding the establishment of effective dates for the award of compensation.  In this case, the effective date for grant of PTSD cannot be earlier than the date VA received the Veteran's application for compensation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).  Accordingly, the Veteran's claim must be denied.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in December 2010, April 2011, and May 2011 are of record, and specifically informed the Veteran as to how effective dates are determined.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).


ORDER

Entitlement to an effective date prior to July 6, 2010, for the grant of service connection for PTSD is denied.


REMAND

As discussed above, the RO issued a rating decision in November 2013 awarding entitlement to TDIU effective July 6, 2010, pursuant to an October 2013 Board decision.  On December 30, 2013, the RO received several documents from the Veteran, including a VA Form 9 on which he stated, "on 5/31/89 I was forced to resign from a bus[i]ness because I could not get along with others...I have [not] held a job for over twenty years.  I was unemployable long before 5/13/13."   The Board notes that the Form 9 was dated October 2, 2013.  At that time, the effective date for TDIU was May 15, 2013.

The Board finds that the above statement constitutes a valid notice of disagreement with the November 2013 rating decision implementing an effective date of July 6, 2010 for TDIU.  Accordingly, the Board has jurisdiction over that issue.  However, where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case pertaining to the issue of entitlement to an effective date prior to July 6, 2010, for the grant of entitlement to TDIU.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed after receiving the statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


